Citation Nr: 0004090	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for right ear hearing loss.

Entitlement to a higher rating for arthritis of the cervical 
spine with shoulder pain, initially assigned a 10 percent 
evaluation, effective from May 1996.

Entitlement to a higher rating for bilateral cataracts with 
lattice degeneration, and posterior vitreous detachment of 
the right eye, initially assigned a zero percent evaluation, 
effective from May 1996.

Entitlement to a higher rating for fungal infection of the 
feet and right hand, initially assigned a zero percent 
evaluation, effective from May 1996.

Entitlement to a higher rating for left ear hearing loss, 
initially assigned a zero percent evaluation, effective from 
May 1996.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from April 1970 to April 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that denied service 
connection for shoulder pain, right ear hearing loss, 
hypertension, and transient ischemic attack (TIA); granted 
service connection for arthritis of the cervical spine, 
bilateral cataracts, left ear hearing loss, and fungal 
infection of the feet and right hand, and assigned 
zero percent evaluations for each of these disabilities, 
effective from May 1996; and denied a compensable 
(10 percent) rating for compensation purposes based on 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 (1999).  An April 1998 RO 
rating decision granted service connection for shoulder pain 
and evaluated this condition in conjunction with the 
arthritis of the cervical spine, and increased the evaluation 
for this condition from zero to 10 percent, effective from 
May 1996; and granted service connection for hypertension and 
TIA, and assigned a zero percent rating for this condition.

Under the circumstances noted above, the issue of entitlement 
to a compensable (10 percent) rating for compensation 
purposes based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is moot, and the issues 
for service connection for shoulder pain, hypertension, and 
TIA are no longer for appellate consideration.  The issue of 
entitlement to a higher rating for arthritis of the cervical 
spine with shoulder pain, initially assigned a 10 percent 
evaluation, effective from May 1996, is still a matter for 
appellate consideration because the maximum schedular rating 
has not been assigned for this condition.  AB v. Brown, 6 
Vet. App. 35 (1993).  Hence, the Board has classified the 
issues as shown on the first page of this decision.

The issues of entitlement to a higher rating for arthritis of 
the cervical spine with shoulder pain, initially assigned a 
10 percent evaluation, effective from May 1996; and 
entitlement to a higher rating for a fungal infection of the 
feet and right hand, initially assigned a zero percent 
evaluation, effective from May 1996, will be considered in 
the remand section of this decision.



FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability for VA compensation purposes.

2.  Audiometry of the veteran's left ear reveals an average 
puretone threshold of 24 dB and speech discrimination of 100 
percent.

3.  The bilateral eye condition is manifested primarily by 
posterior vitreous detachment of the right eye, and 
cataracts, lattice degeneration of the eyes with corrected 
visual acuity of 20/25 in the right eye and 20/30 in the left 
eye.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for right ear 
hearing loss has no legal merit.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).

2.  The criteria for a higher (compensable) initial rating 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85, Tables VI and VII 
(1999).

3.  The criteria for a higher rating for bilateral cataracts 
with lattice degeneration, and posterior vitreous detachment 
of the right eye, initially assigned a zero percent 
evaluation, effective from May 1996, are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.75, 4.84a, Codes 
6011, 6027, 6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Ear Hearing Loss;
Higher Initial Rating for Left Ear Hearing Loss

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

On an authorized VA audiological evaluation in October 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT

10
10
35
40

Speech audiometry revealed speech recognition ability of 
100 percent in each ear.

The veteran testified at a hearing in May 1997.  His 
testimony was to the effect that he didn't know whether he 
had right or left ear hearing loss, and that he wanted to 
continue his appeal for service connection for right ear 
hearing loss.  He had not noted any change in his hearing 
acuity.

The report of the veteran's VA audiometric examination in 
October 1996 shows that he does not meet the criteria of 
38 C.F.R. § 3.385 for service connection for right ear 
hearing loss.  Therefore, service connection for this 
condition is prohibited.  The claim for service connection 
for right ear hearing loss has no legal merit, and it is 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to the appeal for a higher rating, the Board has 
considered the above evidence of record with due regard to 
the veteran's contentions and the applicable laws and 
regulations.  Disability evaluations are designed to measure 
the average impairment in earning capacity expected in 
civilian occupations.  38 U.S.C.A. § 1155.  These evaluations 
are derived by comparing the current objective findings to 
the criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule).  The Rating Schedule provides 
for evaluation of hearing impairment on the basis of speech 
audiometry examinations, using speech discrimination tests, 
along with pure tone audiometry testing.  There are tables 
set forth which provide for numeric designations and result 
in the assignment of disability ratings.  See 38 C.F.R. 
§ 4.85 and Tables VI and VII following § 4.87.  When hearing 
loss is service-connected in only one ear, the other ear is 
regarded as normal unless both ears are deaf.  38 C.F.R. 
§ 4.85(f).

In this case, with discrimination of 100 percent and an 
average puretone threshold of 24 dB, the left ear hearing 
loss is designated level I under Table VI, and rated 
0 percent under Table VII, as the right ear is also 
designated level I.  A higher initial rating is therefore 
denied.

The portion of the rating schedule pertaining to ears was 
amended effective June 10, 1999.  64 Fed. Reg. 25202.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, none of the changes affect the rating 
of the veteran's service-connected left ear hearing loss.


II.  Entitlement to a Higher Rating for Bilateral Cataracts 
with Lattice Degeneration and Posterior Vitreous Detachment 
of the Right Eye, Initially Assigned a 10 Percent Evaluation, 
Effective from May 1996.

A.  Factual Background

The veteran underwent a VA eye examination in October 1996.  
His best corrected visual acuity at distance was 20/20 in the 
right eye and 20/25-2 in the left eye.  The intraocular 
pressure was 16 mms. of mercury in each eye.  Nuclear 
sclerotic cataract was seen in each eye, trace in the right 
eye, and Grade I+ in the left eye.  Dilated fundus evaluation 
revealed a normal macula, vessel, and disc in both eyes.  The 
cup to disc ratio was approximately .30 in both eyes.  
Lattice degeneration was seen in the superior 1/2 of each 
retina without breaks.  The assessments were nuclear 
sclerotic cataract, greater in the left eye than the right 
eye; and lattice degeneration of both eyes.

The veteran underwent an eye evaluation at a VA medical 
facility in April 1997.  He complained of a film across the 
vision of the right eye that resolved with manual pressure, 
and of floaters.  The corrected visual acuity of the right 
eye was 20/25-2 and the corrected visual acuity of the left 
eye was 20/30-2.  It was noted that the veteran had lattice 
degeneration of both eyes and posterior vitreous detachment 
of the right eye.  The assessments were refractive error, and 
posterior vitreous detachment of the right eye.

The veteran testified at a hearing in May 1997.  His 
testimony was to the effect that his bilateral eye disability 
was more severe than currently rated.


B.  Legal Analysis

The veteran's claim for a higher rating for his bilateral eye 
condition is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Unilateral or bilateral centrally located scars, atrophy or 
irregularities of the retina that result in an irregular, 
duplicated, enlarged or diminished image warrant a 10 percent 
evaluation.  38 C.F.R. § 4.84a, Code 6011.

A preoperative traumatic cataract is evaluated on the basis 
of the resulting impairment of vision.  A postoperative 
traumatic cataract is evaluated on the basis of the resulting 
impairment of vision and aphakia.  38 C.F.R. § 4.84a, Code 
6027.

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12).  38 C.F.R. § 4.84a, Code 
6079.  A compensable evaluation requires worse corrected 
visual acuity as noted in diagnostic codes 6063-6078.  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75.  

The report of the veteran's VA eye examination in 1996 shows 
corrected visual acuity at distance of 20/20 in the right eye 
and 20/25-2 in the left eye, and cataracts, and lattice 
generation of the eyes.  At the April 1997 VA eye evaluation 
his corrected visual acuity (with a new prescription) in the 
right eye was 20/25-2 and the corrected visual acuity in the 
left eye was 20/30-2, and posterior vitreous detachment of 
the right eye and lattice generation of the eyes were found.

The evidence indicates that the veteran's distant visual 
acuity is better than 20/40 in each eye.  Hence, a 
compensable evaluation for the veteran's bilateral eye 
condition is not warranted based on impairment of visual 
acuity.  The Board has also considered the veteran's 
entitlement to a compensable evaluation for his bilateral eye 
condition under the provisions of diagnostic code 6011 and 
recognizes that he complained of floaters at the April 1997 
VA eye evaluation, but the evidence does not show that his 
eye conditions produce irregular, duplicated, enlarged or 
diminished images.

The Board notes the veteran's testimony to the effect that 
his bilateral eye condition is more severe than currently 
evaluated, but this lay evidence is not supported by the 
objective medical evidence.  After consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
bilateral eye condition.

Nor does the evidence show manifestations of the bilateral 
eye disorder warranting a higher rating for this condition 
for a specific period or a "staged rating" at any time 
since the effective date of the claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claim 
for a higher rating for the bilateral eye disorder, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for right ear hearing loss is denied.

A higher (compensable) initial rating for left ear hearing 
loss is denied.

A higher rating for bilateral cataracts with lattice 
degeneration, and posterior vitreous detachment of the right 
eye, initially evaluated as zero percent disabling, effective 
from May 1996, is denied.


REMAND

At the May 1997 hearing, the veteran testified to the effect 
that he had pain associated with the arthritis of the 
cervical spine with shoulder pain and that this condition had 
worsened since his last VA medical examination.  VA has the 
duty to provide the veteran with an examination to obtain 
sufficient clinical findings to determine the severity of the 
claim disability/ies.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.


At the May 1997 hearing, the veteran testified to the effect 
that his skin condition of the feet and right hand had 
worsened and that he had received treatment at the Walter 
Reed Army Hospital.  Under the circumstances, the reports of 
his recent treatment should be obtained and he should be 
schedule for a VA skin examination in order to determine the 
current severity of his fungus infection of the feet and 
hands.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain reports of the 
veteran's treatment at the Walter Reed 
Army Hospital since October 1996.

2.  The veteran should be scheduled for a 
VA medical examination to determine the 
severity of his arthritis of the cervical 
spine with shoulder pain.  The examiner 
should provide an opinion on the severity 
of the arthritis of the cervical spine 
with shoulder pain, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the neck is used repeatedly 
over a period of time.  The examiner 
should also be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

3.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his fungal infection of the 
feet and hands.  All indicates studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should express an opinion as to 
the severity of the fungal infection of 
the feet and hands.  In order to assist 
the examiner in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

4.  After the above development, the RO 
should review the claims for a higher 
rating for arthritis of the cervical 
spine with shoulder pain, initially 
assigned a 10 percent evaluation, 
effective from May 1996; and a higher 
rating for a fungal infection of the feet 
and right hand, initially assigned a 
zero percent evaluation, effective from 
May 1996.

5.  If action remains adverse to the 
veteran, he and his representative should 
be sent an appropriate supplemental 
statement of the case.  They should be 
afforded an opportunity to respond before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E Day
	Member, Board of Veterans' Appeals


 



